Case 1:18-cv-01019-MN Document 260 Filed 06/25/20 Page 1 of 2 PageID #: 8004




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

                                    )
ARCHERDX, INC. and THE GENERAL      )
HOSPITAL CORPORATION d/b/a          )
MASSACHUSETTS GENERAL HOSPITAL, )
                                    )
        Plaintiffs,                 )               C.A. No. 18-1019-MN
                                    )
        v.                          )               DEMAND FOR JURY TRIAL
                                    )
QIAGEN SCIENCES, LLC, QIAGEN LLC    )
f/k/a QIAGEN, INC., QIAGEN BEVERLY, )
LLC f/k/a QIAGEN BEVERLY, INC.,     )
QIAGEN GAITHERSBURG, INC., QIAGEN )
GMBH, QIAGEN N.V. and JONATHAN      )
ARNOLD,                             )
                                    )
        Defendants.                 )

                  MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 83.5 and the attached certifications, counsel moves to admit pro

hac vice Wyley S. Proctor of McCarter & English LLP to represent Plaintiffs in this matter.



 DATED: June 25, 2020                           MCCARTER & ENGLISH, LLP

                                                /s/ Daniel M. Silver
                                                Daniel M. Silver (#4758)
                                                Alexandra M. Joyce (#6423)
                                                405 N. King St., 8th Floor
                                                Wilmington, DE 19801
                                                (302)984-6331
                                                dsilver@mccarter.com
                                                ajoyce@mccarter.com

                                                Attorney for Plaintiffs




ME1 33690520v.1
Case 1:18-cv-01019-MN Document 260 Filed 06/25/20 Page 2 of 2 PageID #: 8005




                      [PROPOSED] ORDER GRANTING MOTION

        IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.

Date:
                                                United States District Judge




ME1 33690520v.1
